
	

116 SRES 459 ATS: To constitute the majority party's membership on certain committees for the One Hundred Sixteenth Congress, or until their successors are chosen.
U.S. Senate
2019-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		116th CONGRESS
		1st Session
		S. RES. 459
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2019
			Mr. McConnell submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		To constitute the majority party's
		  membership on certain committees for the One Hundred Sixteenth Congress, or
		  until their successors are chosen.
	
	
 That the following shall constitute the majority party's membership on the following committee for the One Hundred Sixteenth Congress, or until their successors are chosen:
 Select Committee on Ethics:Mr. Lankford (Chairman), Mr. Roberts, Mr. Risch.  